

[exh101woodardconsulti_image1.gif]
Exhibit 10.1

CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is hereby made by and between Jack D.
Woodard, on behalf of himself, his spouse, beneficiaries, heirs, agents,
successors, assigns, dependents, and anyone acting on his behalf (collectively
referred to throughout this Agreement as “Woodard”), and the Nuclear and
Operations Committee (the “Committee”) of the Board of Directors of Ameren
Corporation (the “Board”). This Agreement shall be effective on May 1, 2016 (the
“Effective Date”).
WHEREAS, Woodard will retire from the Board effective as of April 29, 2016;
WHEREAS, Woodard has served as Chair of the Nuclear Oversight and Environmental
Committee of the Board and is willing to provide advisory services to the
Committee, which is the successor committee to the Nuclear Oversight and
Environmental Committee.
WHEREAS, the Committee is willing to engage Woodard as an independent
contractor, and not as an employee, for certain pay that is provided under the
terms and conditions set forth herein, and which pay is in addition to any other
pay and benefits that may be due to Woodard upon his retirement from the Board
pursuant to any plans or programs maintained by Ameren Corporation (“Ameren”)
for members of the Board.
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth herein, and intending to be legally bound, the parties hereto agree as
follows:
1.Consulting Arrangement. Provided that Woodard abides by all of Woodard’s
obligations under Section 3 and that Woodard timely signs, dates and returns the
Agreement, the Board agrees to provide a consulting arrangement to Woodard in
accordance with this Agreement. Woodard agrees to provide consulting services to
the Board beginning on the Effective Date and ending on October 31, 2016 (the
“Consulting Period”) as an independent contractor as set forth herein.
(a)    Compensation. For the Consulting Period, Ameren shall pay Woodard a
monthly retainer equal to ten thousand dollars ($10,000), beginning May 1, 2016.
Under Internal Revenue Code Section 409A ("Section 409A"), each payment shall be
treated as a separate payment. Woodard agrees that the payments and promises
made by Ameren and the Committee, as applicable, to Woodard under this Agreement
constitute valid consideration to Woodard for his obligations and promises made
under this Agreement, including those promises made in Section 3.
(b)    Services and Term.
(i)    During the Consulting Period, Woodard will provide expertise and advice
to the members of the Committee, as requested by such members. Any documented
reasonable


1

--------------------------------------------------------------------------------




expenses Woodard may incur relating to the consulting position, including travel
expenses, will be reimbursed by Ameren in accordance with Ameren’s applicable
standard policies and procedures, including, but not limited to, Ameren’s
Principles of Business Conduct and Guide to Corporate Compliance Policies, and
as approved by the Senior Vice President, General Counsel and Secretary of
Ameren, or his or her designee.
(ii)    The Consulting Period may be extended upon the mutual agreement of
Woodard and the Chairman of the Committee or his or her designee. The
arrangement will automatically terminate pursuant to Section 1, unless the
parties mutually agree in writing to terminate the arrangement earlier or to
extend the Consulting Period. Upon termination of his consulting services and
except as otherwise provided therein, Woodard acknowledges that any other
obligation pursuant to Section 3 shall remain in effect. Except as provided in
Section 1(a), if Woodard ceases to provide consulting services at any time
during the Consulting Period, and for any reason, including due to his
incapacity to perform such services, as determined in Ameren’s discretion, or
death, Ameren will cease, and have no obligation, to pay the compensation
provided under Section 1(a). Woodard certifies that Woodard has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude Woodard from performing the consulting services
or complying with the provisions of this Agreement. Woodard will not enter into
any such conflicting agreement during the Consulting Period (including any
extensions), without the express consent of the Chairman of the Committee, or
his or her designee.
(c)    Independent Contractor. It is the express intention of the Committee and
Woodard that Woodard perform any consulting services as an independent
contractor to the Committee. Nothing in this Agreement shall in any way be
construed to appoint Woodard as an agent or employee of the Committee. Without
limiting the generality of the foregoing, Woodard is not authorized to bind the
Committee to any liability or obligation or to represent that Woodard has any
such authority.
(d)    Benefits. The Committee and Woodard agree that Woodard will not be
eligible to participate in any Ameren-sponsored benefit plans or programs that
are otherwise available to active employees or members of the Board during his
Consulting Period. If Woodard is reclassified by a state or federal agency or
court as Ameren’s employee, Woodard will become a reclassified employee and will
receive no benefits from Ameren, except those mandated by state or federal law,
even if by the terms of Ameren’s benefit plans or programs of Ameren in effect
at the time of such reclassification, Woodard would otherwise be eligible for
such benefits.
2.    Indemnification.
(a)    Woodard’s Indemnification. Woodard agrees to indemnify and hold harmless
Ameren, its affiliates and their respective directors, officers and employees
from and against all taxes, losses, damages, liabilities, costs and expenses,
including attorneys’ fees and other legal expenses, arising directly from or in
connection with (i) any negligent, reckless or intentionally wrongful act of
Woodard, (ii) any breach by Woodard of the covenants contained in this
Agreement, (iii) any failure of Woodard to perform the consulting services in
accordance with all applicable


2

--------------------------------------------------------------------------------




laws, rules and regulations, or (iv) any violation or claimed violation of a
third party’s rights resulting in whole or in part from Woodard’s use of the
work product of Woodard under this Agreement.
(b)    Ameren’s Indemnification. Ameren agrees to indemnify and hold harmless
Woodard from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
from or in connection with (i) any negligent, reckless or intentionally wrongful
act of Ameren, its affiliates or their respective employees or agents (other
than Woodard) or its directors, (ii) any breach by Ameren, its affiliates or
their employees or agents of any of the covenants contained in this Agreement,
or (iii) any violation or claimed violation of a third party’s rights resulting
in whole or in part from Woodard’s use of the information or materials received
from Ameren or an affiliate under this Agreement.
3.    Woodard’s Obligations. For purposes of this Section 3, Ameren refers to
Ameren Corporation, its subsidiaries, divisions, affiliate companies,
successors, predecessors, directors, officers, shareholders, employees, agents
and anyone acting for it.
(a)    Confidential Information. Woodard acknowledges that, by virtue of this
consulting arrangement and his prior service as a director of the Board, he has
had access to and/or received trade secrets and other confidential and
proprietary information and material with regard to Ameren’s business that is
not generally available to the public and which has been developed or acquired
by Ameren at considerable effort and expense (hereinafter “Confidential
Information”). Confidential Information includes information about Ameren’s
business plans and strategy, environmental strategy, legal strategy, legislative
strategy, finances, marketing, management, operations, or personnel.
Confidential Information shall not be considered generally available to the
public if Woodard or others improperly reveal such information to the public
without Ameren’s express written consent and/or in violation of an obligation of
confidentiality to Ameren.
(b)    Disclosure of Confidential Information. Woodard agrees that any
Confidential Information will be used by him only during the Consulting Period
and only in connection with consulting activities on behalf of or for the
benefit of the Board and will not be used in any way that is detrimental to
Ameren. Recognizing that the disclosure or improper use of such Confidential
Information will cause serious and irreparable injury to Ameren, Woodard agrees
(i) to hold the Confidential Information (whether acquired during his employment
with Ameren or during the Consulting Period) in strictest confidence and to
apply his best efforts to protect such Confidential Information (including,
without limitation, taking at least that level of precaution Woodard employs
with respect to his most confidential materials), (ii) to maintain any such
Confidential Information or any information derived therefrom wholly separate
from information provided to Woodard by any third party or belonging thereto,
(iii) not to use or disclose, directly or indirectly, any such Confidential
Information or any information derived therefrom to any third party, (iv) not to
take any such Confidential Information into the facilities of any third party,
(v) not to imitate, engineer or reverse engineer any such Confidential
Information, (vi) not to otherwise use such Confidential Information for his own
benefit or the benefit of others, without the prior written consent of Ameren,
except as may be necessary to execute his consulting duties, and (vii) to return
all Confidential Information in his possession, custody or control to Ameren
within two business days of the termination of this Agreement or immediately
upon Ameren’s demand to return the Confidential


3

--------------------------------------------------------------------------------




Information to Ameren. Woodard shall notify Ameren in writing immediately upon
the occurrence of any unauthorized release or other breach of this subsection of
which Woodard is aware. In the event Woodard receives a subpoena or court order
requiring the release of any Confidential Information, Woodard will notify
Ameren’s General Counsel sufficiently in advance of the date for the disclosure
of such information in order to enable Ameren to contest the subpoena or court
order, and Woodard agrees to cooperate with Ameren in any related proceeding
involving the release of any Confidential Information. The confidentiality
obligations of this subsection shall survive the Consulting Period and the
termination of this Agreement.
(c)    Third Party Confidential Information. Woodard recognizes that Ameren has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Ameren’s part to maintain the
confidentiality of such information. Such third-party information will be
treated in the same manner as Ameren’s Confidential Information as described in
subsection (b).
(d)    Return of Ameren Property. Woodard agrees that, within ten business days
of the termination of the Agreement, or immediately upon Ameren’s demand,
Woodard shall deliver all property and information of Ameren, including
Confidential Information and third-party information described in subsection
(c), which came into his possession in the course of this consulting
arrangement, including but not limited to, project files, keys, reports,
memoranda, strategy documents, customer lists, credit cards, computers, office
supplies, pagers, mobile devices and printers.
(e)    Ameren Relief. Woodard acknowledges and agrees that the obligations set
forth in Section 3(a)-(d) are necessary to protect Ameren’s legitimate business
interests, such as its Confidential Information, goodwill and customer
relationships. Woodard acknowledges and agrees that a breach by Woodard of any
of the provisions of Section 3(a)-(d) above will cause irreparable damage to
Ameren for which monetary damages alone will not constitute an adequate remedy.
In the event of such breach or threatened breach, Ameren shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, or other equitable
or extraordinary relief from any court of competent jurisdiction restraining any
further violation of such provisions by Woodard or requiring Woodard to perform
Woodard’s obligations hereunder, and, if Ameren prevails, it will additionally
be entitled to an award of attorneys’ fees incurred in connection with securing
any relief hereunder. Such right to injunctive, equitable or extraordinary
relief shall not be exclusive but shall be in addition to all other rights and
remedies to which Ameren may be entitled at law or in equity, including without
limitation the right to recover monetary damages for the breach by Woodard of
any of the provisions of this Agreement.
(f)    Discontinuation of Payments. Woodard agrees that if he breaches any of
the obligations set forth in Section 3(a)-(d) above, then Ameren has the right
to discontinue and not provide any outstanding pay and/or benefits that Woodard
would otherwise not have been eligible to receive but for this Agreement.
4.    Cooperation and Disclosure of Information. Woodard further agrees that he
shall make himself available to Ameren to provide reasonable cooperation and
assistance to Ameren with respect to areas and matters in which he was involved
during his service as a director, including


4

--------------------------------------------------------------------------------




any threatened or actual litigation concerning Ameren, and to provide to Ameren,
if requested, information relating to ongoing matters of interest to Ameren so
long as (i) Ameren takes into consideration his personal and business
commitments, will give him as much advance notice as reasonably possible, and
ask that he be available only at such time or times as are reasonably convenient
to himself and Ameren and (ii) Ameren reimburses him for the actual
out-of-pocket expenses he incurs as a result of complying with this provision,
subject to his submission to Ameren of documentation substantiating such
expenses as Ameren may require.
5.    Cooperation with Federal and State Agencies. Nothing in this Consulting
Agreement shall be construed to prohibit Woodard from reporting any suspected
instance of illegal activity of any nature, any nuclear safety concern, any
workplace safety concern or any public safety concern to the Nuclear Regulatory
Commission (“NRC”), the Department of Labor or any other federal or state
governmental agency, or any federal or state elected officials or their staff,
and shall not be construed to prohibit Woodard from participating in any way as
a witness or claimant (for other than monetary damages or re-employment) in any
state or federal administrative, judicial or legislative proceeding or
investigation with respect to any of the matters identified in this paragraph.
Woodard agrees to cooperate fully in any investigation conducted by the NRC,
Ameren, the Company, or any state or governmental agency relating to the matters
occurring during Woodard’s employment or consulting term at Ameren.
6.    Complete Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof; supersedes
all prior agreements, arrangements and understandings, written or oral, relating
to the subject matter hereof; and resolves all matters, claims and disputes
between the parties. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party will be
bound by or be liable for any alleged representation, promise or inducement not
so set forth.
7.    Amendment. This Agreement may be amended only in a writing signed by both
parties.
8.    Waiver. The waiver by Ameren of a breach of any provision of this
Agreement by Woodard shall not operate or be construed as a waiver of any
subsequent breach by Woodard. The waiver by Woodard of a breach of any provision
of this Agreement by Ameren shall not operate or be construed as a waiver of any
subsequent breach by Ameren.
9.    Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
10.    Nonalienation of Benefits. Woodard shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.


5

--------------------------------------------------------------------------------




11.    Attorneys’ Fees. Woodard and the Committee agree that in any court,
arbitration or other dispute resolution proceedings arising out of this
Agreement, unless otherwise noted, the prevailing party shall be entitled to its
or his reasonable attorneys’ fees and costs incurred by it or him in connection
with resolution of the dispute in question in addition to any other relief
granted thereby.
12.    Complete Payment. Except as provided under the applicable provisions of
Section 1, Woodard shall not be entitled to receive any other payments or
benefits from Ameren for his services as a consultant.
13.    Arbitration.  Other than disputes pertaining to rights Woodard may have
under a benefit plan of Ameren or Woodard’s obligations under Section 3 of this
Agreement, any dispute regarding any aspect of Woodard’s service pursuant to
this Agreement, or any act which allegedly has or would violate any provision of
this Agreement (“Arbitrable Claim”), will be exclusively submitted to
arbitration before a neutral arbitrator.  If the Board and Woodard (the
“Parties”) are unable to agree upon a neutral arbitrator, the Parties will
obtain a list of five arbitrators from the American Arbitration Association. 
Woodard, first, and then the Board will alternately strike names from the list
until only one name remains; the remaining person shall be the arbitrator. 
Arbitration of Arbitrable Claims shall be in accordance with the Employment
Arbitration Rules of the American Arbitration Association.  Arbitration
proceedings shall be held in such location as mutually agreed upon by the
Parties.  The arbitrator shall determine the prevailing party in the
arbitration.  The arbitrator shall be permitted to award only those remedies
otherwise available in law or equity which are requested by the Parties, are
appropriate for the claims, and are supported by credible, relevant evidence. 
Other than disputes pertaining to rights Woodard may have under a benefit plan
of the Board or Woodard’s obligations under Section 3 of this Agreement, Woodard
and the Board agree that this arbitration shall be the exclusive means of
resolving any Arbitrable Claim and that no other action will be brought by the
Parties in any court or other forum.  Notwithstanding the above, any Party may
bring an action in court to compel arbitration under this Agreement and to
enforce an arbitration award.  The Federal Arbitration Act shall govern the
interpretation and enforcement of this Section.
14.    Severability. If any provision of this Agreement as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction or arbitrator to be void or unenforceable, the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement. If any court or arbitrator construes any of the provisions of
Section 1(a) -(d) above, or any part thereof, to be unreasonable or
unenforceable because of the duration of such provision or the geographic or
other scope thereof, such court or arbitrator may reduce the duration or
restrict the geographic or other scope of such provision to the maximum extent
permitted by applicable law and enforce such provision as so reduced or
restricted. In its revised or modified form, such provision shall then be
enforceable. Woodard and the Board intend to and hereby confer jurisdiction to
enforce the covenants contained in Section 1(a)-(d) upon the courts of any state
within the geographical scope of such covenants. In the event that the courts of
any one or more of such states will hold such covenants wholly unenforceable by
reason of the breadth of such covenants or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the Board’s
right to the relief provided above in the courts of any other


6

--------------------------------------------------------------------------------




states within the geographical scope of such covenants as to breaches of such
covenants in such other respective jurisdictions, the above covenants as they
relate to each state being for this purpose severable into diverse and
independent covenants.
15.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective three business days after
mailing in accordance with this Section.
(i)    If to the Committee, to:
Ameren Corporation
1901 Chouteau Avenue
St. Louis, MO 63166
Attn: Senior Vice President, General Counsel and Secretary
(ii)    If to Woodard, to the last address of Woodard that he provided to
Ameren.
16.    Governing Law. This Agreement shall be interpreted and governed in
accordance with the laws of the State of Missouri.
17.    Woodard Acknowledgment. Woodard agrees that he is signing this Agreement
knowingly, voluntarily, and with a complete understanding of its significance,
that he has not been coerced, threatened or intimidated into signing this
Agreement, that he has not been promised anything else in exchange for signing
this Agreement, and that he has had reasonable and sufficient time to consider
this Agreement.
18.    Section 409A Compliance. Ameren and Woodard acknowledge that due to the
nature of the expected consulting services Woodard will perform for Ameren that
Woodard will not incur a “separation from service” under Section 409A as of
April 29, 2016. As a result, any deferred compensation subject to Section 409A
of the Code will be made when he no longer performs services for the Board or
Ameren, as otherwise determined in accordance with the rules for incurring a
separation from service under Section 409A as it relates to independent
contractors.
19.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
* * *




7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
Jack D. Woodard
/s/ Jack D. Woodard
Nuclear and Operations Committee of the Board of Directors of Ameren Corporation
/s/ Richard J. Harshman    
Richard J. Harshman
Chairman
Dated: 3-22-16   
Dated: 3-31-2016   
 
 





8